DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/14/2020.
Claims 6-7, 11, 17, and 20-24 are amended.
Claims 25-106 are cancelled.
Claims 1-24 are pending. Claims 15-16 have been withdrawn.
The Applicant has overcome the rejection of claims 7, 11, and 17-24 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 10/14/2020. 

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
First, the Applicant points out that Mazur states that a “one-way valve (not shown) allowing the liquid aerosol-forming substrate to pass from the first storage volume and the second storage volume and blocking air from passing to the second storage volume may be arranged in the vertical gap” and that “air bubbles may be hindered or prevented from passing into the second storage volume if the liquid storage portion is not inclined more than 90 degrees compared to the upright position depicted in Fig. 2” (Paragraph 71). The Applicant then argues that the one-way valve is incapable of meeting the limitation of and in fact directly contradicts the function and structure recited in claims 1 and 17 relating to a “microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector”. Specifically, the Applicant argues that by definition, a one-way valve allows fluid flow in only one direction and thus cannot possibly satisfy the stated limitation of working during filling and emptying of (i.e., two direction flow within) the collector. The Examiner has noted the Applicant’s argument, but respectfully disagrees. Mazur states in Paragraph 71 that a “one-way valve…may be arranged in the vertical gap” (emphasis added). In other words, the one-way valve is an optional feature of the invention. Mazur further teaches that “gaps 24, 25 and the dip tube 33 are 
Second, the Applicant argues that the cross-sectional shapes of the reservoir wall disclosed in Hyland differ from that taught in the subject application. The Examiner notes that claim 4 and 5 merely recite “a cross-sectional shape with at least one irregularity” and “the cross-sectional shape resembles a cross” respectively. Therefore, Hyland teaches the same shape as claimed. The Applicant further argues that Figs. 9A-D of Hyland are presented in various possible embodiments with none being described as more advantageous than others and that mere disclosure in a secondary reference of an alternative to a structure present in a primary reference is not sufficient to support a finding of obviousness unless there is some reason that one of ordinary skill in the art would have seen a benefit or other reason to make a change absent the application of hindsight. The Examiner respectfully disagrees. Hyland teaches that the ribs in Figs. 9a-h perform the air escape role (see Paragraph 63, 65). Therefore, Hyland presents an advantage over the channel of Buchberger, which lacks the ribs. It is noted that the office action contains a typo on Page 9 which states “(Buchberger; Paragraph 66)” and “(Buchberger; Paragraph 69)” as opposed to “(Hyland; Paragraph 66)” and “(Hyland; Paragraph 69).” Lastly, the Applicant cites Paragraph 413 of the instant specification which describes that a central channel shaped as a multifaceted cross-diameter hollow tube wherein the hollow cross-shaped cross-section of the wick feed channel is in the shape of a plus sign or cross such that the arms of the cross have a narrower width in relationship to the diameter of the central…portion of the cross from which the arms extend. The Applicant then argues that none of the configurations described or illustrated in Hyland include this described feature. “Although the claims are interpreted in light of the specification, limitations form the specification are not read into the claims.” See MPEP 2145(VI). 
Third, the Applicant has corrected the dependency claim 6 and 20. The Applicant further argues that claims 2 and 19 include the limitation of “a primary passageway providing a fluid connection between the reservoir and an atomizer” and claims 6 and 20 refer to a secondary passageway which is different 
Fourth, argues that Crivelli teaches a MEM device for mixing fluids and analyzing the fluid mixtures, and in contrast the subject application teaches a vaporization device for vaporization of a single vaporizable material. Therefore it would not have been obvious to combine the channels of Crivelli with the inhaler of Buchberger. The Examiner notes the Applicant’s arguments that Crivelli and Buchberger teach different uses of their devices, but contend that both relate to flow of a fluid through small channels with the formation of air bubbles via heating. Furthermore, Buchburger discloses a buffer store (53) with multiple slots (54; see Fig. 17) such that liquid material can be removed by the wick when the need arises (Paragraph 139). This is a similar arrangement to the multiple inlets as taught by Crivelli (see inlets 43, 41, 35 in Fig. 1A). The Applicant further argues that Crivelli requires application of voltage to block a first path and direct fluid toward a second path and this is not equivalent to the second path having a lower capillary drive than the first path. However “capillary drive” is not defined by the instant specification. Therefore, one of ordinary skill in the art would appreciate that “capillary drive” is defined as “the ability of liquid to flow in narrow spaces.” Neither the claims nor the specification describe any feature wherein capillary drive of a channel cannot be reduced by blocking the path as argued by the Applicant. Lastly, the Applicant argues that the approach in Crivelli both differs from the structures recited in claim 1 and also has no relevance to the microfluidic features as claimed even when viewed under 35 USC 112(f). The Examiner respectfully disagrees because Crivelli discloses a MEM (microelectromechanical) device which deals with microfluidic flow. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector” in claims 1 and 17.
“the microfluidic feature is configured to allow the liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway” in claims 6 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The microfluidic features relate to size, shape, surface coating, structural features, and capillary properties of the secondary passageway (Paragraph 282), wherein the microfluidic features include a cross sectional area sufficiently small (Paragraph 289). In other words, the microfluidic feature is interpreted as a channel having a sufficiently small cross sectional area and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7 and 21, the claim limitation “the liquid vaporizable material wets the secondary passageway around an entire perimeter of the secondary passageway before wetting the primary passageway” lacks support in the instant specification. Specifically, the specification contains no description of the secondary passageway being wetted before the primary passageway. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711).
Regarding claims 1 and 17, Buchberger discloses an inhaler (abstract) of a vapor-air mixture (Paragraph 1) comprising:
an inhalator component (2; equivalent to a reservoir) consisting of a liquid container (4; equivalent to a storage chamber) filled with a liquid material (16; Fig. 9; equivalent to a liquid vaporizable material) which is defined by at least one wall (see Fig. 7), and a reservoir (45) directly adjoining the liquid container (Paragraph 138; see Fig. 18), an extension (44), plates (43), and upper part (42) (elements 42-45 are collectively interpreted as an overflow volume);
the upper part (equivalent to a collector) including a capillary gap (41; equivalent to a capillary structure) connected to a buffer store (53; Fig. 17) including slots (54), the slots communicating with the capillary gap such that capillary action of the slots causes the liquid material to flow out of the reservoir via the capillary gap and via the openings into the slots where said material is temporarily stored 
However, Buchberger does not explicitly teach that the capillary structure comprises a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector. 
Mazur discloses an aerosol generating system (abstract; equivalent to a vaporizer) comprising a liquid storage portion (5; Fig. 2; equivalent to a reservoir configured to contain a liquid vaporizable material) including a housing (20; equivalent to the reservoir at least partially defined by at least one wall),  a second storage volume (22; equivalent to a storage chamber) and an overflow volume (Fig. 2; interpreted as the combination of the dip tube 33, gap 25, vertical gap 24, and first storage volume 21), wherein the gaps and dip tube are arranged relative to each other such that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plates of Buchburger by changing the arrangement as in Mazur in order to achieve the predictable result of ensuring that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Mazur; Paragraph 71).
Regarding claims 2 and 19, Buchburger discloses a ventilation duct (52; equivalent to a primary passageway) which connects the reservoir (45) to the chamber (21), which is upstream of the composite (22) (Paragraph 139), wherein the composite (22) includes heating elements that initiate the evaporation of the liquid material (paragraph 152). 
Regarding claim 3, Buchburger discloses the ventilation duct is integrated into the upper part (42; Paragraph 146). 
Regarding claims 8 and 22, the claim limitation “the storage chamber and the collector are configured to maintain a continuous column of liquid vaporizable material in the collector in contact with the liquid vaporizable material in the storage chamber such that a reduction in pressure in the storage chamber relative to ambient pressure causes the continuous column of the liquid vaporizable material in the collector to be at least partially drawn back into the storage chamber” this has been considered, and .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claim 2 above, and further in view of Hyland et al. (US 2017/0043106).
Regarding claims 4-5, modified Buchberger discloses the vaporizer as discussed above with respect to claim 2, wherein that the planar composite (22) comprises a wick (paragraph 116) which is upstream of the ventilation duct (52; equivalent to a first channel). Buchberger further discloses that condensate deposits could pass via the ventilation duct into the reservoir (Paragraph 139) and that the condensate residues are generated from the liquid material being evaporated (Paragraph 68). Additionally, Buchberger suggests avoiding gas bubbles (Paragraph 139).
Regarding the claim limitation “the primary passageway comprises a first channel configured to allow for the liquid vaporizable material to flow form the storage chamber toward a wicking element in the atomizer,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the ventilation duct of Buchberger is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the ventilation duct of Buchberger connects to the reservoir (45) to the chamber (21), which is upstream of the composite (22) (Paragraph 139) and is capable of allowing fluid (condensates) to pass through (Paragraph 139). 

Hyland teaches an aerosol generator (title) comprising a nebulizer (100) having a liquid supply reservoir with a funnel portion (102) and including bubble-prevention ribs (103, 104) extending downwardly along a reservoir wall (106) towards a reservoir outlet (105) (Fig. 3; Paragraph 47). Hyland teaches further configurations wherein reservoir wall has a cross sectional shape in the form of a cross (see Fig. 9a, 9b, 9d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilation duct of Buchberger to have cross-sectional area in the form of a cross as in Hyland because the recesses on the opposing side of the pathway acts as an escape route for air potentially trapped in the throat which would allow movement of air before the liquid ingresses (Hyland; Paragraph 66) and makes the device less sensitive to changes in orientation (Hyland; Paragraph 69).  
Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claims 2 and 19 above, and further in view of Aarts et al. (US 2017/0056883) as evidenced by Takeuchi (US 6155268).
Regarding claims 6 and 20, modified Buchberger discloses the vaporizer as discussed above with respect to claims 2 and 19. Buchberger further discloses that liquid material (16) primarily flows through the clear cross section of the capillary gap (41) to the evaporation zone located at the composite (22) (Paragraph 137). 
One of ordinary skill in the art would appreciate that a liquid-gas interface exists near the exit of the capillary gap, due to evaporation of the liquid material and flow of air into chamber (see abstract). Furthermore, Takeuchi provides evidence that a capillary tube (36) including a liquid flavor source (34) forming a meniscus at the liquid-gas interface (see Fig. 2A), heating to gasify the liquid such that the liquid-gas drops in the capillary tube (see Fig. 2B), and then supplying more liquid flavor source into the capillary tube such that the liquid-gas interface rises (see Fig. 2C) (Column 7, line 57-Column 8, line 4).

Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2, the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the capillary gap of Buchberger in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)); and (b) the modification is beneficial because it gives a user increased control over the device (Aarts; Paragraph 20-21).
Regarding claims 7 and 21, modified Buchberger discloses that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).
Regarding the claim limitation “the liquid vaporizable material wets the secondary passageway around an entire perimeter of the secondary passageway before wetting the primary passageway,” modified Buchberger discloses that the reservoir communicates with the chamber via a ventilation ducts, as a result of which air passes into the reservoir and compensates for pressure (paragraph 64), and the liquid material primarily flows through the clear cross section of the capillary gap (Paragraph 137). Therefore, in normal operation, the liquid material would wet the entire perimeter of the secondary passageway before wetting the primary passageway. 
Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) and Aarts et al. (US 2017/0056883) as evidenced by Takeuchi (US 6155268) as applied to claims 6 and 20 above, and in further view of Crivelli (US 2003/0215335).
Regarding claims 9-10 and 23-24, modified Buchberger discloses the vaporizer as discussed above with respect to claim 6 and 20.
However, Buchberger is silent as to the secondary passageway comprises a plurality of spaced-apart constriction points having a smaller cross-sectional area than part of the secondary passageway between the constriction points, wherein the constriction points have a flatter surface directed along the secondary passageway toward the storage compartment and a rounder surface directed along the secondary passageway away from the storage compartment.
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a reservoir (37) and channels (29, 30, 31, 32) having constrictions (30a; Fig. 1B; Paragraph 27; equivalent to multiple constrictions having a smaller cross-sectional area) having a flatter surface toward the reservoir (see Fig. 1A) and a rounder surface away from the reservoir (see Fig. 1A), wherein the constriction minimizes projection of the fluid upstream when a bubble is created (Paragraph 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capillary gap of Buchberger to include multiple constrictions having a flatter surface toward the reservoir and a rounder surface away from the reservoir as in Crivelli in order to achieve the predictable result of minimizing the projection of the fluid upstream when a bubble is created (Crivelli; Paragraph 27). 
Claims 11-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claims 1 and 17 above, and further in view of Crivelli (US 2003/0215335).
Regarding claims 11-12 and 18, modified Buchberger discloses the apparatus as discussed above with respect to claims 1 and 17, comprising the upper part (42; equivalent to the collector) and the buffer store (53; equivalent to the storage chamber) comprises multiple slots (54; see Fig. 17) that are capillaries (paragraph 66).
However, Buchberger is silent as to a microfluidic gate between the collector and the storage chamber, the microfluidic gate comprising a rim of an aperture between the storage chamber and the collector that is flatter on a first side facing the storage compartment than a second, more rounded, side 
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a gate valve (60) comprising an entrance chamber (61; see Fig. 3; interpreted to a rim of an aperture and a pinch off point) that is flatter on one side (see Fig. 3; interpreted as the slanted portion of the entrance chamber) and rounder on the other side (see Fig. 3; interpreted as the constriction before chambers 62 and 64) and two gate chambers (62, 64; interpreted as pinch-off points) that control access to downstream paths (66, 68; equivalent to a first channel and a second channel), wherein the chambers container sheet resistors (70, 72) such that as fluid approaches the gate valve, it may process either from path 66 or 68, for example if voltage is applied to sheet resistor 70, a bubble will form and be trapped within the chamber (62) by constrictions thereby blocking access to the downstream path (68) (Paragraph 29; interpreted as a the first channel has a higher capillary drive than the second channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gate valve as in Crivelli to the upper part of Buchberger in order to obtain the predictable result of change flow paths and separate fluids into different streams (Crivelli; Paragraph 29).
Regarding claim 13, modified Buchberger discloses a bubble will form and be trapped within the chamber (62; interpreted as an air-liquid vaporizable material meniscus reaches the pinch-off point in the second channel) and turning off resistor the bubble will permit the bubble to collapse and allow access to the downstream path (Crivelli; Paragraph 29; interpreted as an air bubble formed to escape into the liquid vaporizable material in storage chamber), while turning on the resistor (72) causes bubbles to form in the chamber (64) thereby blocking access to path (66) (Crivelli; Paragraph 29; interpreted as a higher capillary drive in the first channel). 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claim 1 above, and further in view of Monsees et al. (US 2013/0042865).
Regarding claim 14, modified Buchberger discloses the vaporizer as discussed above with respect to claim 1, wherein the liquid composition consists of water or a mixture of water and ethanol (Paragraph 108).
However, modified Buchberger is silent as to the liquid vaporizable material comprises one or more of propylene glycol and vegetable glycerin. 
	Monsees teaches a low temperature electronic vaporization device (title0 wherein propylene glycol, glycerin, or a combination of both is used as the vapor-forming medium, that produces a visual vapor and allows the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added propylene glycol and glycerin as in Monsees to the composition of Buchberger in order to obtain the predictable result of forming a vapor forming medium with the benefit of producing a visual vapor when heated (Monsees; Paragraph 103). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747